DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-45, 47 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 41-42, claim 41 recites “wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.25"” and claim 42 recites “wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.5"”.  However, the specification discloses in Para [0025] “A depth, between the first and second surfaces, may be about 3 cm to about 4 cm”. This depth would be equivalent to about 1.181” to about 1.575”.  Paragraphs [0029] and [0031] disclose larger depths of about 20cm and about 25 cm therefore the specification does not disclose a depth being less than or equal to 0.25” or less than or equal to 0.5”.  Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
	Regarding Claim 43, claim 43 recites “wherein the step of adjusting the visualization device relative to the target anatomy is performed by moving the visualization device relative to the target anatomy in response to directions provided by the visualization device.” However, it is not disclosed that directions are provided by the visualization device for moving the visualization device.  The specification discloses in Paras [0291]-[0292] navigation sensors and navigation capability.  The sensors disclosed include “ultrasound, X-ray, infrared (“IR”), near-infrared (“NIR”), diffuse IR, acoustic, optoacoustic, photoacoustic, light-emitting diode (“LED”), CMUT, polarized LED, video camera, transillumination or other technologies”.  Para [0292] discloses “in the dual-sensor approach, the first sensor output may be communicated by only audible signals, and therefore allow an operator to quickly narrow down the puncture site for the second sensor scanning without any visual display feedback” however it is not disclosed that the audible feedback is providing directions for moving the visualization device relative to the target anatomy. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
	Regarding claim 44, claim 44 discloses “wherein the direction provided by the visualization device are based on conditions including any of temperature, weather, patient or device orientation, noise, and lighting.” As stated above the specification does not disclose directions provided by the visualization device.  Additionally, regarding the conditions, the specification discloses the monitoring of these conditions in Para [0461], however Para [0461] discloses “some or all of these readings may be fed back to the operator, or input to the electrical or electronic control system of the device or system, in order that adjustments to device outputs may be performed, and/or choreographed to occur when more optimal input readings or conditions are met.” Therefore, it is not disclosed that a direction provided by the visualization device is based on these conditions. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
	Dependent claims deemed rejected due to their dependency.
	Regarding Claim 45, claim 45 discloses “wherein the direction provided by the visualization device is based on stored information pertaining to a medical procedure.” As stated above the specification does not disclose directions provided by the visualization device. Additionally, regarding the stored information pertaining to a medical procedure the specification discloses in Para [0050] “In combination with stored information pertaining to a particular medical procedure, the apparatus may be adapted to guide the needle along an insertion trajectory to and into the body portion.”  As disclosed the stored information pertaining to a medical procedure is used to guide the needle along an insertion trajectory to and into the body. Therefore, it is not disclosed that a direction provided by the visualization device is based on stored information pertaining to a medical procedure. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
	Regarding Claim 65, claim 65 recites “wherein the sleeve includes hydrogel.”  The sleeve is disclosed in Para [0235] which states the strap shown in Fig. 25C is configured as a sleeve. However, Para [0235] does not disclose hydrogel being included as part of the sleeve. Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 49, 51-55, 58, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 47 recites the limitation “the first person”, however a first person has not been previously defined in claims 32, 43, 44, or 47.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim will be interpreted as “wherein a first person is a lay person”.  Because claim 47 contains a wherein clause of “the first person” it is suggested by the examiner to amend the dependency of the claim to be dependent upon claim 46.
Claim 49 recites the limitation “the second display surface”, however a second display surface has not been previously defined in claim 32.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “a second display surface”.
Regarding Claim 51, Claim 51 recites “wherein the steps of obtaining a visualization device, positioning the visualization device and adjusting the visualization device is performed by a first person, and the step of directing a medical device along a target trajectory towards and into the target anatomy is performed by a second person”.  However, claim 51 is dependent on claims 50 and 46 which claim a first person is performing the steps of obtaining a visualization device, positioning the visualization device and adjusting the visualization device as well as the step of directing a medical device along a target trajectory towards and into the target anatomy.  Therefore, it is unclear if a first person, a second person, or both are performing the step of directing a medical device along a target trajectory towards and into the target anatomy. For examination purposes the limitation will be interpreted as a second person performing the step of directing a medical device along a target trajectory towards and into the target anatomy.
	Dependent claims deemed rejected due to their dependency.
Claim 63 recites the limitation “the visualization devices”, however the visualization devices have not been previously defined in claims 32 or 34, only one visualization device has been defined.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “the visualization device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34, 39-40, 43-48, 50, 56-57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1), and further in view of Mauldin (US 20160374644 A1).
Regarding Claim 32, Walker discloses A method of visualizing a target anatomy of a patient (Para [0013] – “In another aspect, the present invention provides a method of imaging a target to produce C-Mode ultrasonic images and/or collect ultrasonic 3D image data”), comprising the steps of: 
obtaining a visualization device (Para [0049] – “the hand held imaging system shown in FIGS. 2A-2B, 3A-3C, 4, 5A-5B, and 6, can have a variety of sizes. In one instance it may have a housing 2 with the dimensions (height, length and width) in inches of about 1×2×2, respectively. In another instance, the dimensions (height, length and width) in inches may be about 2×6×4, respectively” therefore it can be interpreted a device is chosen by size and therefore obtained to image the target), the device comprising: 
a body having a first surface and an opposite second surface (Figs. 2A and 2B show a body having multiple surfaces with a top surface (6) and bottom surface (8), Para [0042] – “The enclosure has four sides 12, 13, 14, 15 (but may be more or less according as desired), a top side 6, and a bottom side 8”), the first surface defining a probe surface area (the first surface is interpreted as the bottom surface (8) as shown in Figs. 2A and 2B which includes a transducer array 60, Para [0042] – “The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8”), the probe surface area defined by a length and a width (Para [0055] – “The transducer array 60 consists of a 32×32 element array of 500×500 um elements 62”); 
a display surface being defined by a length and a width, the probe surface area being substantially the same as the display surface (As shown in Figs. 2A and 2B the display 20 is the same size as the transducer array 60 therefore it is defined by a length and a width), a depth of the device being defined as the distance between the first and second surfaces being substantially less than any of the width and the length (Para [0049] – “the hand held imaging system shown in FIGS. 2A-2B, 3A-3C, 4, 5A-5B, and 6, can have a variety of sizes. In one instance it may have a housing 2 with the dimensions (height, length and width) in inches of about 1×2×2, respectively. In another instance, the dimensions (height, length and width) in inches may be about 2×6×4, respectively”, as can be seen in FIGS. 2A-2B, 3A-3C, 4, 5A-5B, and 6 the height [depth] is the distance between the first [bottom] surface and the second [top] surface, it can also be seen that the height [depth] is substantially less than the any of the width and the length which is also shown by the dimensions disclosed of about 2×6×4); 
a plurality of transducers disposed about the probe surface area, the transducers defining a grid having a pattern (Para [0055] – “The transducer array 60 consists of a 32×32 element array of 500×500 um elements 62”, as shown in Fig. 7 the transducers define a grid in a square pattern); and 
a user interface (UI) disposed on the display surface; 
positioning the visualization device at a location adjacent to the target anatomy such that the probe surface area faces towards the target anatomy (Abstract – “the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the displayed image corresponds exactly to the target, or a scaled fashion if desired”, therefore the device is positioned on or near the target, as shown in Figs. 1A and 1B the probe surface 60 faces towards the target anatomy 1), and 
adjusting the visualization device relative to the target anatomy such that the target anatomy is visualized […] (Abstract – “the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the displayed image corresponds exactly to the target, or a scaled fashion if desired”, therefore if the portable unit is scanned across a target the visualization device is being adjusted relative to the target).
Conversely Walker does not teach a user interface (UI) disposed on the display surface; 
target anatomy is visualized in the UI
However, Mauldin discloses a user interface (UI) disposed on the display surface (Para [0022] – “The display can include a touch-pad adapted and configured to accept user input to identify said target anatomy”); 
target anatomy is visualized in the UI (Para [0016] – “The method also includes displaying an ultrasound image of the subject at least in part by combining the ultrasound data and the selected target anatomy”)
The disclosure of Mauldin is an analogous art considering it is in the field of an ultrasound visualization device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the user interface disposed on the display of Mauldin to achieve the same results. One would have motivation to combine because there would not be a need for controls such as a toggle stick, roller ball etc. on the housing of the device therefore there would be more surface area for a display.
Regarding Claim 33, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker further discloses wherein the display surface is located away from the body (As shown in Figs. 1A and 1B the display 20 is located on the top surface away from the target 1 [body]).
Regarding Claim 34, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker further discloses wherein the display surface is mounted within the second surface (Para [0011] – “In a preferred embodiment a transducer array, display unit, beamformer, power system, and image processor are integrated in one enclosure weighing less than three pounds”, therefore it is interpreted the display is mounted to the enclosure, Para [0042] – “The display unit 20 is on the top side 6”).
Regarding Claim 39, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
	Walker further discloses wherein the length of the visualization device is greater than or equal to 2.7" (Para [0049] – “In one instance it may have a housing 2 with the dimensions (height, length and width) in inches of about 1×2×2, respectively… Of course one should appreciate that the housing size may be larger or smaller”, MPEP 2144.05 I recites “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Regarding Claim 40, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
Although Walker does not explicitly disclose wherein the length of the visualization device is greater than or equal to 9.4", Walker does disclose in Para [0049] – “In another instance, the dimensions (height, length and width) in inches may be about 2×6×4, respectively. Of course one should appreciate that the housing size may be larger or smaller” therefore it would be obvious to choose a larger length to increase the surface area for the display in order to allow for better visualization of the results with the use of a tablet size display or to image a larger target area as the transducer is the same size as the display as shown in Figs. 2A and 2B.  
Regarding Claim 43, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Conversely Walker does not teach wherein the step of adjusting the visualization device relative to the target anatomy is performed by moving the visualization device relative to the target anatomy in response to directions provided by the visualization device.
However Mauldin discloses wherein the step of adjusting the visualization device relative to the target anatomy is performed by moving the visualization device relative to the target anatomy in response to directions provided by the visualization device (Para [0098] – “If non-alignment has been determined, a directional indicator is displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy 670”, Para [0102] – “Indications can be provided by indicator symbols 830, 850 on the display screen of the GUI 800 and can indicate the direction by which the ultrasound transducer needs to translate in order for the target anatomy to align with the prospective needle path 810”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the directions provided by the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Automation of the target anatomy and real-time guidance feedback, can make the medical imaging guidance easier to use” (Mauldin – Para [0051]).
Regarding Claim 44, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 43.
	Conversely Walker does not teach wherein the direction provided by the visualization device are based on conditions including any of temperature, weather, patient or device orientation, noise, and lighting.
	However, Mauldin discloses wherein the direction provided by the visualization device are based on conditions including any of temperature, weather, patient or device orientation, noise, and lighting (Para [0106] – “Indicator symbol 970 designates a rotational direction by which the ultrasound transducer needs to translate in order for the target anatomy to align with the prospective needle path 910”, therefore the directions can be based on the orientation of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the directions provided by the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Automation of the target anatomy and real-time guidance feedback, can make the medical imaging guidance easier to use” (Mauldin – Para [0051]).
Regarding Claim 45, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 43.
Conversely Walker does not teach wherein the direction provided by the visualization device is based on stored information pertaining to a medical procedure.
However Mauldin discloses wherein the direction provided by the visualization device is based on stored information pertaining to a medical procedure (Para [0177] – “In this embodiment, multiple possible needle paths are displayed to the user via a graphical user interface, and the user can select which needle path they desire, for example via a touchscreen interface user input selection.”, Para [0019] – “(b) calculating a direction to translate or rotate the one or more transducers to align (x) a projected probe path of the probe, the projected probe path indicative of an actual path to be taken by the probe when the probe is inserted through the probe guide, with (y) the target anatomy”, Para [0148] – “To perform any of the functionality described herein, the processor 104 may execute one or more processor-executable instructions stored in one or more non-transitory computer-readable storage media”, it is interpreted the selected needle path is stored because the process of determining correct placement is looped for every frame of data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the directions provided by the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Automation of the target anatomy and real-time guidance feedback, can make the medical imaging guidance easier to use” (Mauldin – Para [0051]).
Regarding Claim 46, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
	Walker further discloses wherein the steps of obtaining a visualization device, positioning the visualization device and adjusting the visualization device is performed by a first person using one hand (Para [0025] – “Novice ultrasound users, among other types of users, would find the present invention system and method very useful and beneficial”, Para [0044] – “This approach should provide a useful mode of navigation for novice users”, therefore it is interpreted the user performs the steps of obtaining, positioning, and adjusting the visualization device, Para [0049] – “the hand held imaging system shown in FIGS. 2A-2B, 3A-3C, 4, 5A-5B, and 6, can have a variety of sizes. In one instance it may have a housing 2 with the dimensions (height, length and width) in inches of about 1×2×2, respectively”, the device is hand-held and sized to fit into one hand therefore it is interpreted the steps are performed with one hand).
Regarding Claim 47, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 44.
Walker further discloses wherein the first person is a lay person (Para [0025] – “Novice ultrasound users, among other types of users, would find the present invention system and method very useful and beneficial”, therefore the novice ultrasound user is interpreted as a lay person).
Regarding Claim 48, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 33.
Walker further discloses further including the step of transmitting the visualized target anatomy to a second display surface, the second display surface located away from the visualization device (Para [0025] – “The present invention sonic window may also acquire and display 3-D images (and/or transmit the images to exterior devices for display”).
Regarding Claim 50, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 46.
Conversely Walker does not teach further including a step of directing a medical instrument along a target trajectory towards and into the target anatomy by the first person using the second hand, wherein the medical instrument is visualized in the UI as the medical instrument is directed towards the target anatomy and after the medical instrument is positioned within the target anatomy.
However Mauldin discloses further including a step of directing a medical instrument along a target trajectory towards and into the target anatomy by the first person using the second hand (Para [0109] – “Handle comprises buttons 1030 to provide access to templates and target anatomy selection, since presumably the user other hand will be occupied manipulating a needle for insertion”), wherein the medical instrument is visualized in the UI as the medical instrument is directed towards the target anatomy and after the medical instrument is positioned within the target anatomy (Para [0093] – “As the probe is inserted into tissue of the subject, one or more techniques can then be used to track the probe tip location, such as via exciting the probe at a known frequency or at a known range of frequencies using the actuator, and locating the probe tip using, for example, color Doppler ultrasound techniques. In this way, information about the needle 570 location, within a subject, can be overlaid or otherwise displayed along with other anatomical information, such as to aid a user in positioning the probe tip at a desired location”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Use of the hand-held apparatus can also reduce medical costs because the hand-held apparatus can be used for guided probe insertion or anatomical location thereby reducing likelihood of failure or complication during a probe insertion.” (Mauldin – Para [0052]).
Regarding Claim 56, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker further discloses wherein the plurality of transducers are capacitive micromachined ultrasonic transducers (CMUT) (Para [0036] – “Both cost and complexity could be reduced by incorporating a transducer fabricated using photolithographic techniques, i.e. the transducer is formed using microelectromechanical systems (MEMS). One particularly attractive approach has been described in U.S. Pat. No. 6,262,946 to Khuri-Yakub et al., entitled “Capacitive Micromachined Ultrasonic Transducer Arrays with Reduced Cross-Coupling,” hereby incorporated by reference herein in its entirety”), piezoelectric micromachined ultrasonic transducers (PMUT), or any combination thereof, disposed on a substrate, the substrate disposed within the probe surface area (Para [0055] – “These elements can be constructed by using a commercially available wafer dicing saw to cut a Lead Zirconate Titanate (PZT) ceramic that had been mounted to a printed circuit board. While the printed circuit board does not provide optimal acoustic properties, it can be easily fabricated at a low cost. Selection of non-standard materials as the substrate for the printed circuit board (such as a thermoplastic) will enable some control over the acoustic response of the transducer”, therefore it is interpreted the transducers are disposed on a substrate, the transducers are places on the bottom surface which include the probe surface area therefore the substrate would be disposed within the probe surface area).
Regarding Claim 57, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Conversely Walker does not teach wherein the visualization device includes any of a pressure sensor, temperature sensor, tissue quality sensor and blood velocity sensor.
However, Mauldin discloses wherein the visualization device includes any of a pressure sensor, temperature sensor, tissue quality sensor and blood velocity sensor (Para [0092] – “In another embodiment the force of the needle 570 through the probe guide 560 can be sensed with a pressure sensor or strain gauge or can turn a gear through a gear mechanism”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the pressure sensor of Mauldin to achieve the same results. One would have motivation to combine because “these approaches can be used to provide an estimate of the distance traveled by the needle 570 through the probe guide 560 and therefore an estimate of the location of the needle end” (Mauldin – Para [0092])
Regarding Claim 59, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker further discloses wherein the step of obtaining a visualization device includes selecting a visualization device according to size and visualization parameters for the target anatomy (Para [0049] – “In one instance it may have a housing 2 with the dimensions (height, length and width) in inches of about 1×2×2, respectively. In another instance, the dimensions (height, length and width) in inches may be about 2×6×4, respectively. Of course one should appreciate that the housing size may be larger or smaller”, Para [0011] – “In operation, the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the dimension of the displayed image corresponds exactly to the dimension of the target”, therefore it can be interpreted a larger size would be chosen for a larger target in order to view the target as a whole in the display).
Regarding Claim 60, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker further discloses wherein the visualization device is sized to be carried within a shirt pocket of an user (Para [0080] – “the small size of the system will make it easy to carry in a pocket”, it is interpreted “a pocket” encompasses both shirt and pants pockets).
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1) and Mauldin (US 20160374644 A1) as applied to claim 32 above, and further in view of Huitema (US 20160037625 A1) and Xu (US 20190328354 A1).
Regarding Claim 35, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker discloses the step of adjusting the visualization device viewing the target anatomy (Abstract – “the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the displayed image corresponds exactly to the target, or a scaled fashion if desired”, therefore if the portable unit is scanned across a target the visualization device is being adjusted) Walker also discloses the benefit of using CMUT arrays in Para [0036] which are flexible arrays as evidenced by Xu below.
Conversely Walker does not teach wherein at least a portion of the visualization device is flexible and the […] device includes flexing the visualization device to contour to the target anatomy.
Huitema discloses the step of adjusting the visualization device wherein at least a portion of the visualization device is flexible and the […] device includes flexing the visualization device to contour to the […] anatomy (Para [0014] – “a flexible electronic display may be attached to or worn on a user's body, such as in the form of an armband, for example, and may bend in two dimensions (e.g., both longitudinally and laterally or transversely) to fit the various contours or body surfaces on which the electronic display (or other flexible electronic component) is located”, Para [0088] – “the flexible electronic article 10 flexes or bends along two dimensions (e.g., along the length of the arm 9 and around the arm 9 in FIG. 1) to generally conform to the complex curvature of the arm 9 at various different locations and during movement of the arm 9 through various different movements”, the device flexes to contour the body with movement of the body therefore it is interpreted the device would flex to contour to the body if the device is moved).
The disclosure of Huitema is an analogous art considering it is in the field of a handheld display device to contour to the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the flexible display of Huitema to achieve the same results. One would have motivation to combine because it “enables various images to be displayed on a flexible electronic display in a manner that is easily viewable to a user or wearer of the article” (Huitema - Para [0014]).
Although Huitema only discloses the display device and therefore a housing being flexible Walker discloses an integrated ultrasound device that may be made to fit various contours of body surfaces and a benefit of a CMUT array which is a flexible display as evidence by Xu below.
Xu teaches CMUT array being a flexible array (Para [0003] – “Recent efforts have focused on developing flexible ultrasonic probes that can be mainly divided into three categories: using organic piezoelectric films as transducers, embedding piezoelectric ceramic into polymer substrates, and fabricating capacitive micromachined ultrasonic transducers (CMUTs)”)
The disclosure of Xu is an analogous art considering it is in the field of a flexible ultrasound array.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a CMUT transducer array to provide flexibility so that the array can contour to the body and therefore a larger surface area of transducers can be in contact with the body.
Regarding Claim 36, Walker, Mauldin, Huitema, and Xu disclose all the elements of the claimed invention as cited in claims 32 and 35.
Walker discloses the benefit of using CMUT arrays in Para [0036] which are flexible arrays as evidenced by Xu below.
Conversely Walker does not teach wherein flexing the visualization device includes flexing the visualization device about any of at least a first plane extending along the length of the visualization device, a second plane extending along the width of the visualization device, and a third plane extending along the depth of the visualization device (Para [0014] – “a flexible electronic display may be attached to or worn on a user's body, such as in the form of an armband, for example, and may bend in two dimensions (e.g., both longitudinally and laterally or transversely) to fit the various contours or body surfaces on which the electronic display (or other flexible electronic component) is located”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the flexible display of Huitema to achieve the same results. One would have motivation to combine because it “enables various images to be displayed on a flexible electronic display in a manner that is easily viewable to a user or wearer of the article” (Huitema - Para [0014]).
Although Huitema only discloses the display device and therefore a housing being flexible Walker discloses an integrated ultrasound device that may be made to fit various contours of body surfaces and a benefit of a CMUT array which is a flexible display as evidence by Xu below.
Xu teaches CMUT array being a flexible array (Para [0003] – “Recent efforts have focused on developing flexible ultrasonic probes that can be mainly divided into three categories: using organic piezoelectric films as transducers, embedding piezoelectric ceramic into polymer substrates, and fabricating capacitive micromachined ultrasonic transducers (CMUTs)”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a CMUT transducer array to provide flexibility so that the array can contour to the body and therefore a larger surface area of transducers can be in contact with the body.
Regarding Claim 37, Walker, Mauldin, Huitema, and Xu disclose all the elements of the claimed invention as cited in claims 32, 35, and 36.
Walker discloses wherein the visualization device […] is configured to securely attach and remain on the location adjacent to the target anatomy (Para [0026] – “The C-Mode image of the present invention and method may be selected from an arbitrary depth depending upon user preference and the specific target or tissue of interest”, Para [0041] – “the devices or mechanisms 67 come in contact or near contact with the target 1 (e.g., skin or surface)”, therefore the device is placed on the skin or surface which is adjacent to the target by a particular depth, Para [0047] – “Still referring to FIGS. 5A-5B, there is schematically illustrated an adhesive device 33 or adhesive devices that may be disposed, for example on the top 6 (shown in FIG. 5A) or alternatively on the cover 33 (shown in FIG. 5B) or both to hold the system 10 in place during treatment and pre or post treatment”, the cover is placed on the bottom in contact with the patient as disclosed in Para [0045].).
Conversely Walker does not disclose the visualization device in a flexed state
However Huitema discloses the visualization device in a flexed state (Para [0014] – “a flexible electronic display may be attached to or worn on a user's body, such as in the form of an armband, for example, and may bend in two dimensions (e.g., both longitudinally and laterally or transversely) to fit the various contours or body surfaces on which the electronic display (or other flexible electronic component) is located”, Fig. 2 shows the device secured to the body in a flexed state)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the flexible display of Huitema to achieve the same results. One would have motivation to combine because it “enables various images to be displayed on a flexible electronic display in a manner that is easily viewable to a user or wearer of the article” (Huitema - Para [0014]).
Regarding Claim 38, Walker, Mauldin, Huitema, and Xu disclose all the elements of the claimed invention as cited in claims 32, 35, 36 and 37.
Walker further discloses wherein the location adjacent to the target anatomy is on a patient's body (Para [0026] – “The C-Mode image of the present invention and method may be selected from an arbitrary depth depending upon user preference and the specific target or tissue of interest”, Para [0041] – “the devices or mechanisms 67 come in contact or near contact with the target 1 (e.g., skin or surface)”, therefore the device is placed on the skin or surface which is adjacent to the target by a particular depth).
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1) and Mauldin (US 20160374644 A1) as applied to claim 34 above, and further in view of Stonefield (US 20090054781 A1).
Regarding Claim 41, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
Conversely Walker does not teach wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.25".
However, Stonefield discloses wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.25" (Para [0043] – “By way of example, the pocket-sized imaging system 50 may be a pocket-sized or hand-sized diagnostic imaging device approximately 2 inches wide, approximately 4 inches in length, and approximately 0.5 inches in depth and weigh less than 3 ounces… It should be noted that the various embodiments may be implemented in connection with miniaturized imaging systems having different dimensions, weights, and power consumption.” MPEP 2144.05 I recites “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
The disclosure of Stonefield is an analogous art considering it is in the field of a pocket-sized ultrasound display device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the depth of the device of Stonefield to achieve the same results. One would have motivation to combine because the light weight device can more comfort for the subject while preserving the visual capability of the device from the length and width of the display.
Regarding Claim 42, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
Conversely Walker does not teach wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.5".  
However, Stonefield discloses wherein the visualization device is a low-profile device with the depth of the visualization device being less than or equal to 0.5" (Para [0043] – “By way of example, the pocket-sized imaging system 50 may be a pocket-sized or hand-sized diagnostic imaging device approximately 2 inches wide, approximately 4 inches in length, and approximately 0.5 inches in depth and weigh less than 3 ounces… It should be noted that the various embodiments may be implemented in connection with miniaturized imaging systems having different dimensions, weights, and power consumption.” MPEP 2144.05 I recites “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the depth of the device of Stonefield to achieve the same results. One would have motivation to combine because the light weight device can more comfort for the subject while preserving the visual capability of the device from the length and width of the display.
Claims 49, 51-55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1) and Mauldin (US 20160374644 A1) as applied to claims 32 and 50 above, and further in view of Ball (US 20150257735 A1).
Regarding Claim 49, Walker and Mauldin disclose all the elements of the claimed invention as cited in claim 32.
Walker discloses wherein the steps of obtaining a visualization device, positioning the visualization device and adjusting the visualization device is performed by a first person (Para [0025] – “Novice ultrasound users, among other types of users, would find the present invention system and method very useful and beneficial”, Para [0044] – “This approach should provide a useful mode of navigation for novice users”, therefore it is interpreted the user performs the steps of obtaining, positioning, and adjusting the visualization device as disclosed by Walker above)
Conversely Walker does not teach the method further including the step of analyzing the visualized target anatomy on the second display surface by a second person.
However Ball discloses the method further including the step of analyzing the visualized target anatomy on the second display surface by a second person (Para [0141] – “the system can enable a local medical professional (e.g., an emergency medical technician) on site with the patient (e.g., at a scene of an accident or emergency) to view the ultrasound image on the local display 100 (e.g., for performing the ultrasound), and can enable a remote medical professional (e.g., a doctor) at a remote location (e.g., a hospital or doctor's office) to view the ultrasound image on the remote display 101 (e.g., for analyzing the ultrasound image, such as for diagnosis)”, therefore there is a second person [remote medical professional” analyzing the visualized target anatomy on a second display surface [remote display]).
The disclosure of Ball is an analogous art considering it is in the field of a body worn ultrasound display device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the step of analyzing the visualized target anatomy being performed by a second person of Ball to achieve the same results. One would have motivation to combine because the second person who may be a doctor as disclosed can provide a diagnosis by analyzing the target anatomy.
Regarding Claim 51, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32, 46, and 50.
In regard to the claimed features that the claimed steps are performed by two people, Walker discloses wherein the steps of obtaining a visualization device, positioning the visualization device and adjusting the visualization device is performed by a first person (Para [0025] – “Novice ultrasound users, among other types of users, would find the present invention system and method very useful and beneficial”, Para [0044] – “This approach should provide a useful mode of navigation for novice users”, therefore it is interpreted a first performs the steps of obtaining, positioning, and adjusting the visualization device as disclosed by Walker above).
Conversely Walker does not teach the step of directing a medical device along a target trajectory towards and into the target anatomy is performed by a second person.
However, Mauldin discloses the step of directing a medical device along a target trajectory towards and into the target anatomy is performed by a […] person (Para [0109] – “Handle comprises buttons 1030 to provide access to templates and target anatomy selection, since presumably the user other hand will be occupied manipulating a needle for insertion”, therefore the user directs the medical device along a trajectory and into the anatomy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Use of the hand-held apparatus can also reduce medical costs because the hand-held apparatus can be used for guided probe insertion or anatomical location thereby reducing likelihood of failure or complication during a probe insertion.” (Mauldin – Para [0052]).
In regard to the claimed feature that the claimed steps are to be performed by two different people (i.e., the first person and the second person as claimed), although a first and second person are not explicitly disclosed by Walker and Mauldin combined, it would be obvious to one of ordinary skill in the art to have steps of a procedure performed by a single operator or by multiple operators, depending on the professional skills required for each step and the overall efficiency of the procedure. For example, the steps involved in medical procedures may be, or sometime are required to be, performed by practitioner(s) who have adequate skills. One of ordinary skilled in the art would be able to obtain such an arrangement of having a first person to perform the steps of obtaining, positioning and adjusting the visualization device, and having a second person to perform the step of directing the medical device with routine experimentation. 
As an evidence, Ball teaches it would be obvious to one of ordinary skill in the art to have a first user and a second user with different expertise to perform different steps of a procedure. In Para [0141], the types of personnel involved in a procedure are listed: an emergency medical technician and a doctor. In Para [0141], their expertise and the duty that they are suitable performing are described: “the system can enable a local medical professional (e.g., an emergency medical technician) on site with the patient (e.g., at a scene of an accident or emergency) to view the ultrasound image on the local display 100 (e.g., for performing the ultrasound), and can enable a remote medical professional (e.g., a doctor) at a remote location (e.g., a hospital or doctor's office) to view the ultrasound image on the remote display 101 (e.g., for analyzing the ultrasound image, such as for diagnosis)”, therefore the technician performs the ultrasound and the doctor with more professional skill in diagnosis analyzes the image for diagnosis). 
Regarding Claim 52, Walker, Mauldin, and Ball disclose all the elements of the claimed invention as cited in claims 32, 46, 50, and 51.
Walker further discloses wherein the grid of the plurality of transducers includes a length and a width (Para [0056] – “The transducer array 60 consists of a 32×32 element array of 500×500 um elements 62”) and the [… (display)] includes a length and a width (as shown in Figs. 2A and 2B the display would have a length and a width), the length and width of both the grid and [… (display)] being substantially equal (Fig. 2A and 2B show the transducer array 60 and the display 20 being substantially equal), such that during the positioning, adjusting, and directing steps, the ratio of the length and width of the target anatomy to the length and width of the target anatomy visualized in the […] display is about 1:1 (Para [0011] – “In operation, the portable unit is scanned across a target and the displayed image is conveniently presented to the operator whereby the dimension of the displayed image corresponds exactly to the dimension of the target”).
Conversely Walker does not teach the UI.
However as cited above Mauldin discloses the UI (Para [0022] – “The display can include a touch-pad adapted and configured to accept user input to identify said target anatomy”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the user interface of Mauldin to achieve the same results. One would have motivation to combine because there would not be a need for controls such as a toggle stick, roller ball etc. on the housing of the device therefore there would be more surface area for a display.
Regarding Claim 53, Walker, Mauldin, and Ball disclose all the elements of the claimed invention as cited in claims 32, 46, 50, and 51.
Conversely Walker does not teach wherein the medical instrument is a cannula and the target anatomy is part of the vasculature of the patient, wherein the adjusting step includes adjusting the visualization device relative to the vasculature such that a direction of the target trajectory aligns with a direction of the vasculature.
However Mauldin discloses wherein the medical instrument is a cannula (Para [0074] – “In other embodiments, the probe is a catheter or other similar device, which is not beyond the scope of the present invention” one of ordinary skill in the art would recognize a cannula is a similar device) and the target anatomy is part of the vasculature of the patient (Para [0054] – “the technology described herein may be used for other clinical applications where ultrasound is used to guide a needle or probe to a target anatomy including, but not limited to, guiding of orthopedic joint injections, vascular access, and biopsies), wherein the adjusting step includes adjusting the visualization device relative to the vasculature such that a direction of the target trajectory aligns with a direction of the vasculature (Para [0088] – “In an example, the angle of the probe guide 530 can be adjusted or positioned, either manually by the user, or automatically, such as to provide a desired or specified probe insertion angle”, the probe guide is part of the visualization device and the target anatomy may include vascular access therefore the target trajectory would be in the direction of the vasculature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Use of the hand-held apparatus can also reduce medical costs because the hand-held apparatus can be used for guided probe insertion or anatomical location thereby reducing likelihood of failure or complication during a probe insertion.” (Mauldin – Para [0052]).
Regarding Claim 54, Walker, Mauldin, and Ball disclose all the elements of the claimed invention as cited in claims 32, 46, 50, and 51.
Conversely Walker does not teach wherein the directing step includes directing a distal tip of the cannula along the target trajectory and into the part of the vasculature.
However Mauldin discloses wherein the directing step includes directing a distal tip of the cannula along the target trajectory and into the part of the vasculature (As cited above the insertion device may be a cannula and the target anatomy may include vascular access, Para [0088] – “In an example, the angle of the probe guide 530 can be adjusted or positioned, either manually by the user, or automatically, such as to provide a desired or specified probe insertion angle”, therefore the distal tip of the canula would be directed along the specified insertion angle [trajectory] and into part of the vasculature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Use of the hand-held apparatus can also reduce medical costs because the hand-held apparatus can be used for guided probe insertion or anatomical location thereby reducing likelihood of failure or complication during a probe insertion.” (Mauldin – Para [0052]).
Regarding Claim 55, Walker, Mauldin, and Ball disclose all the elements of the claimed invention as cited in claims 32, 46, 50, and 51.
Conversely Walker does not teach wherein the step of directing the cannula is performed semi-autonomously.
However Mauldin discloses wherein the step of directing the cannula is performed semi-autonomously (Para [0088] – “In an example, the angle of the probe guide 530 can be adjusted or positioned, either manually by the user, or automatically, such as to provide a desired or specified probe insertion angle…In an example, the setscrew 540 can be retained by a threaded block 530, such as manually adjusted or driven by a mechanical actuator to allow automatic or semi-automatic rotation of the probe guide 560 about the pin 580.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the visualization device of Mauldin to achieve the same results. One would have motivation to combine because “Use of the hand-held apparatus can also reduce medical costs because the hand-held apparatus can be used for guided probe insertion or anatomical location thereby reducing likelihood of failure or complication during a probe insertion.” (Mauldin – Para [0052]).
Regarding Claim 58, Walker, Mauldin, and Ball disclose all the elements of the claimed invention as cited in claims 32, 46, 50, and 51.
Walker further discloses wherein the body further comprises a processing and control electronic element, an image processor, and a display management disposed on the substrate (Abstract – “In a preferred embodiment a transducer array (60), display unit (20), beamformer (40), power system, and image processor are integrated in one enclosure”, Para [0056] – “These elements can be constructed by using a commercially available wafer dicing saw to cut a Lead Zirconate Titanate (PZT) ceramic that had been mounted to a printed circuit board. While the printed circuit board does not provide optimal acoustic properties, it can be easily fabricated at a low cost. Selection of non-standard materials as the substrate for the printed circuit board (such as a thermoplastic) will enable some control over the acoustic response of the transducer”, Para [0056] is describing Fig. 7 therefore it is interpreted the circuit board includes the elements shown in Fig. 7 including the control unit, DSP, and display), 
Conversely Walker does not teach wherein the steps of positioning, adjusting, and directing include the UI providing a visualization of the target anatomy, target trajectory and/or medical instrument in real time.
However Mauldin discloses wherein the steps of positioning, adjusting, and directing include the UI providing a visualization of the target anatomy, target trajectory and/or medical instrument in real time (Fig. 9 shows the UI of Mauldin providing a visualization of the target anatomy and the target trajectory before and after the device has been adjusted, Abstract – “the present invention pertains to real-time feedback using graphical user interface and ultrasonic imaging for the purpose of probe insertion”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the real time visualization of Mauldin to achieve the same results. One would have motivation to combine because “automation of the target anatomy and real-time guidance feedback, can make the medical imaging guidance easier to use” (Mauldin – Para [0051])
Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1) and Mauldin (US 20160374644 A1) as applied to claim 60 above, and further in view of Walston (US 20030139671 A1).
Regarding Claim 61, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 60.
Conversely Walker does not teach wherein the visualization device is configured to be secured to the shirt pocket of the user.
However Walston discloses wherein the visualization device is configured to be secured to the shirt pocket of the user (Para [0047] – “The portable ultrasound system 10 is easily carried in a pocket, attached to the belt with a clip”, the device has a clip to be attached to a belt, a clip that can be attached to a belt can also be attached to a piece of clothing including a shirt pocket to secure the device to the shirt pocket).
The disclosure of Stonefield is an analogous art considering it is in the field of a portable ultrasound device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate securing device of Walston to achieve the same results. One would have motivation to combine because it allows for the device to be easily carried as disclosed in Para [0047] of Walston and secured to prevent the device from being dropped and possibly damaged.
Regarding Claim 62, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32, 60, and 61.
Conversely Walker does not teach wherein the visualization device includes a clip to be secured to the shirt pocket.
However Walston discloses wherein the visualization device includes a clip to be secured to the shirt pocket (Para [0047] – “The portable ultrasound system 10 is easily carried in a pocket, attached to the belt with a clip”, the device has a clip to be attached to a belt, a clip that can be attached to a belt can also be attached to a piece of clothing including a shirt pocket to secure the device to the shirt pocket).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate securing device of Walston to achieve the same results. One would have motivation to combine because it allows for the device to be easily carried as disclosed in Para [0047] of Walston and secured to prevent the device from being dropped and possibly damaged.
Claims 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1) and Mauldin (US 20160374644 A1) as applied to claim 34 above, and further in view of Huitema (US 20160037625 A1).
Regarding Claim 63, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
Conversely Walker does not teach wherein the visualization device includes a sleeve to encapsulate the visualization devices, the sleeve including a sleeve opening to receive the visualization device.
However Huitema discloses wherein the visualization device includes a sleeve to encapsulate the visualization devices, the sleeve including a sleeve opening to receive the visualization device (Fig. 29 includes a sleeve 11 to encapsulate device 10, the sleeve includes a sleeve opening 32 to receive the device, Para [0242] – “as illustrated in FIG. 29, the sleeve 11 may include a pocket 30 attached thereto having an interior cavity into which the device 10 can be inserted”, Para [0090] – “the flexible attachable article 10 includes a flexible substrate or support component 12, which is generally rectangular in shape and configuration (although this need not be the case), and a flexible electronic display 18 coupled to the substrate 12”, therefore because device 10 includes a display it is interpreted as a visualization device).
The disclosure of Huitema is an analogous art considering it is in the field of a handheld display device to contour to the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the sleeve of Huitema to achieve the same results. One would have motivation to combine because it “makes the display more useable and visible to the user in many different scenarios” (Huitema - Para [0004]).
Regarding Claim 64, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32 and 34.
Conversely Walker does not teach wherein the sleeve opening is a flexible opening configured to flex from a first open area to a second open area wherein the second open area is larger than the first open area.
However Huitema discloses wherein the sleeve opening is a flexible opening configured to flex from a first open area to a second open area wherein the second open area is larger than the first open area (Fig. 29 includes a sleeve 11 to encapsulate device 10, the sleeve includes a sleeve opening 32 to receive the device, Para [0242] – “The pocket 30 is preferably slightly bigger than the device 10 but is made of a material that applies pressure to the top of the device 10 when the device 10 is inserted into the pocket”, therefore it is interpreted the pocket is flexible if it applies pressure to the top of the device and also allows the device to be inserted, Para [0242] – “In other cases, the pocket 30 may not have an upper surface that goes over the display 18 of the device 10, but instead may hold the device 10 within the pocket 30 using structure at the edges of the pocket 30 which contact and retain the edges of the device 10”, therefore the sleeve opening includes a first open area [opening 32] and a second open area [opening on the upper surface], the second opening is the size of the display therefore it is larger).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the sleeve of Huitema to achieve the same results. One would have motivation to combine because it “makes the display more useable and visible to the user in many different scenarios” (Huitema - Para [0004]).
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150011884 A1), Mauldin (US 20160374644 A1) and Huitema (US 20160037625 A1) as applied to claim 63 above, and further in view of Lindekugel (CN 105073015 B).
Regarding Claim 65, Walker and Mauldin disclose all the elements of the claimed invention as cited in claims 32, 34, and 63.
Conversely Walker does not teach wherein the sleeve includes hydrogel.
However, Lindekugel discloses wherein the sleeve includes hydrogel (Pg. 8 first para. – “the second coupling component part be also used to by The skin ultrasonic wave-coupled of the detector head and the patient. As shown in Figure 36, the second coupling component part includes Sleeve (sock) 520, the sleeve 520 are set around the detector lid 110,118 and of interval body component part Needle guide 33.In the present embodiment, the sleeve 520 includes natural or synthesis hydrogel”).
The disclosure of Lindekugel is an analogous art considering it is in the field of an ultrasound device with needle guidance enclosed by a sleeve.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to incorporate the sleeve including hydrogel of Lindekugel to achieve the same results. One would have motivation to combine because gels are known to provide a coupling between ultrasound transducers and the skin and a hydrogel does “not require the use of flowable ultrasound gel to be administered to skin 36” (Lindekugel – Pg. 5 Para. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793